DISMISS; and Opinion Filed December 12, 2013.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01609-CV

                           IN THE INTEREST OF H.A., A CHILD,

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-166w

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Fillmore
                                   Opinion by Justice Fillmore
       This is an accelerated appeal from the trial court’s order terminating the parental rights of

both H.A.’s mother and father. Elvessie Denise Ewers, who intervened in the case in the trial

court, filed her notice of appeal on November 13, 2013. Since filing her notice of appeal, Ewers

has taken no action in this case. She has failed to pay the required fees and failed to show she is

entitled to proceed in the appeal without advance payment of costs. See TEX. R. APP. P. 5 (filing

fee), 20.1 (indigency), 35.3 (clerk’s record fee).     She has also failed to file the docketing

statement as required by the rules of appellate procedure. See id. 32.1.

       On November 19, 2013, we cautioned Ewers by postcard that her appeal could be

dismissed unless she filed the docketing statement within ten days of the date of the postcard.

On November 21, 2013, we cautioned Ewers by letter that her appeal could be dismissed within

ten days of the date of the letter if she failed to pay the necessary fees or showed she is indigent.
In response to this Court’s communications, Ewers has taken no action or otherwise

communicated with the Court. Accordingly, we dismiss the appeal. See id. 42.3(b), (c).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE


131609F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF H.A., A CHILD,                   On Appeal from the 304th Judicial District
                                                    Court, Dallas County, Texas,
No. 05-13-01609-CV                                  Trial Court Cause No. 12-166w.
                                                    Opinion delivered by Justice Fillmore,
                                                    Justices FitzGerald and Lang participating.


       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered this 12th day of December, 2013.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –3–